Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,426,294. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference being in the stove support extensions being “tightly” positioned against the underside of the grill rather than the current application being simply positioned against the underside of the grill.  The specific position is a matter of design choice, based on manufacturing consideration such as convenience in construction and maintenance.  As a component that is “tightly” positioned against another member may make it difficult to install or remove due at least to friction.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 4-10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Jerry (5,038,749), which shows all of the claimed limitations.  Jerry shows: 
1. A cooking device, comprising: 
A. a grill 10 (while element 10 includes a variety of removable cooking surfaces/utensils (fig. 3,5), this element appears to satisfy the broadest reasonable interpretation of the term “grill”), comprising a grill underside (at least underneath ring 12 – fig. 1-10), 
B. a stove 20 comprising cookware support extensions 76, 
C. a plurality of legs 14,138 attached to said grill, and 
D. a connection mechanism 16,18,32,34,36,38,40,42,60,62,64,66,130,132,134 rigidly attached to said grill underside (fig. 1), wherein said connection mechanism positions said cookware support extensions against said underside of said grill (fig. 1-10).  
2. The cooking device as in Claim 1, wherein said connection mechanism is a stove support bracket rigidly attached to said grill underside, and further comprising a stove position adjustment mechanism connected to said stove support bracket, said stove position adjustment mechanism for moving said stove upwards so that said cookware support extensions are pressed tightly against the underside of said grill for optimum heat transfer (fig. 3,5).  
4. The cooking device as in Claim 1 wherein said stove is a single burner propane stove (fig. 2).  
(fig. 1).  
6. The cooking device as in Claim 1 wherein said plurality of legs is three legs (fig. 1-10).  
7. The cooking device as in Claim 2 wherein said stove support bracket is welded to said grill underside (col. 3, lines 36-37).  
8. The cooking device as in Claim 2 wherein said stove position adjustment mechanism is two stove screws 40,42 threaded through said stove support bracket 34 (fig. 1).  
9. The cooking device as in Claim 1, wherein said connection mechanism is a plurality of connection mechanisms, each said connection mechanism comprising:  6A. a deep cut section for receiving said cookware support extension, and B. a shallow cut section for holding said cookware support extension in place when attached and for allowing removal of said cookware support extension when detaching said cookware support extension from said grill (fig. 1-5 shows the upper position being deeper than the shallower lower position).  
10. The cooking device as in Claim 1, wherein said cooking device is small and lightweight and easily transportable (Abstract – “portable cook stove and stand”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.

4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jerry (5,038,749), which discloses substantially all of the claimed limitations.  
Jerry teaches the invention as described above but fails to explicitly teach the cooking surface/utensil comprising a “skottle”.
Nevertheless, Jerry does teach a variety of cooking surfaces/untensils (fig. 3,5).
The claimed shape or size of the cooking surface/utensil is an obvious modification based on design choice, and depends on manufacturing and marketing considerations based on consumer preference.  
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the skottle into the invention disclosed by Jerry, so as to provide for manufacturing and marketing considerations.

	
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  These references disclose devices with many of the claimed components.  Nevertheless, in order to avoid overburdening the applicant with redundant rejections, these references were not applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFRED BASICHAS whose telephone number is 571 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Tech Center telephone number is 571 272 3700.

April 8, 2021
/ALFRED BASICHAS/Primary Patent Examiner, Art Unit 3762